Exhibit 10.1

EXECUTION COPY

U.S. $1,000,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 27, 2017

Among

CA, INC.

as Borrower

THE BANKS NAMED HEREIN

as Banks

CITIBANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Co-Syndication Agents

BARCLAYS BANK PLC

BNP PARIBAS

HSBC BANK USA, NATIONAL ASSOCIATION

KEYBANK NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

THE BANK OF NOVA SCOTIA

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01

 

Certain Defined Terms

     1  

SECTION 1.02

 

Computation of Time Periods

     15  

SECTION 1.03

 

Accounting Terms

     15  

Article II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

  

SECTION 2.01

 

The Advances and Letters of Credit

     16  

SECTION 2.02

 

Making the Advances

     16  

SECTION 2.03

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

     17  

SECTION 2.04

 

Fees

     19  

SECTION 2.05

 

Optional Termination or Reduction of the Commitments

     20  

SECTION 2.06

 

Repayment of Advances

     20  

SECTION 2.07

 

Interest on Advances

     21  

SECTION 2.08

 

Interest Rate Determination

     22  

SECTION 2.09

 

Optional Conversion of Advances

     23  

SECTION 2.10

 

Prepayments of Advances

     23  

SECTION 2.11

 

Increased Costs

     24  

SECTION 2.12

 

Illegality

     25  

SECTION 2.13

 

Payments and Computations

     25  

SECTION 2.14

 

Taxes

     27  

SECTION 2.15

 

Sharing of Payments, Etc.

     30  

SECTION 2.16

 

Evidence of Debt

     31  

SECTION 2.17

 

Use of Proceeds

     31  



--------------------------------------------------------------------------------

SECTION 2.18

 

Extension of Termination Date

     31  

SECTION 2.19

 

Increase in the Aggregate Commitments

     33  

SECTION 2.20

 

Defaulting Lenders

     35  

SECTION 2.21

 

Replacement of Lenders

     36  

Article III CONDITIONS TO EFFECTIVENESS AND LENDING

  

SECTION 3.01

 

Conditions Precedent to Effectiveness of Amendment and Restatement

     37  

SECTION 3.02

 

Conditions Precedent to Each Borrowing, Letter of Credit Issuance, Extension
Date and Increase Date

     39  

SECTION 3.03

 

Determinations Under Section 3.01

     39  

Article IV REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01

 

Representations and Warranties of the Borrower

     40  

Article V COVENANTS OF THE BORROWER

  

SECTION 5.01

 

Affirmative Covenants

     42  

SECTION 5.02

 

Negative Covenants

     45  

SECTION 5.03

 

Financial Covenants

     46  

Article VI EVENTS OF DEFAULT

  

SECTION 6.01

 

Events of Default

     47  

SECTION 6.02

 

Actions in Respect of the Letters of Credit upon Default

     49  

Article VII THE AGENT

  

SECTION 7.01

 

Appointment and Authority

     49  

SECTION 7.02

 

Rights as a Lender

     49  

SECTION 7.03

 

Exculpatory Provisions

     50  

SECTION 7.04

 

Reliance by Agent

     50  

SECTION 7.05

 

Indemnification

     51  

SECTION 7.06

 

Delegation of Duties

     52  



--------------------------------------------------------------------------------

SECTION 7.07

 

Resignation of Agent

     52  

SECTION 7.08

 

Non-Reliance on Agent and Other Lenders

     53  

SECTION 7.09

 

Other Agents

     53  

Article VIII MISCELLANEOUS

  

SECTION 8.01

 

Amendments, Etc.

     53  

SECTION 8.02

 

Notices, Etc.

     54  

SECTION 8.03

 

No Waiver; Remedies

     55  

SECTION 8.04

 

Costs and Expenses

     55  

SECTION 8.05

 

Right of Set-off

     56  

SECTION 8.06

 

Binding Effect

     57  

SECTION 8.07

 

Assignments and Participations

     57  

SECTION 8.08

 

Confidentiality

     60  

SECTION 8.09

 

Governing Law

     61  

SECTION 8.10

 

Execution in Counterparts

     61  

SECTION 8.11

 

Judgment

     61  

SECTION 8.12

 

Jurisdiction, Etc.

     62  

SECTION 8.13

 

Substitution of Currency

     62  

SECTION 8.14

 

No Liability of the Issuing Banks

     62  

SECTION 8.15

 

Patriot Act

     63  

SECTION 8.16

 

No Fiduciary Duties

     63  

SECTION 8.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     63  

SECTION 8.18

 

Waiver of Jury Trial

     65  



--------------------------------------------------------------------------------

Schedules     

Schedule I - Commitments

Schedule 5.02(a) - Existing Liens

Exhibits     

Exhibit A

  -   

Form of Note

Exhibit B

  -   

Form of Notice of Borrowing

Exhibit C

  -   

Form of Assignment and Assumption

Exhibit D

  -   

Form of Opinion of Counsel for the Borrower



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 27, 2017

CA, INC., a Delaware corporation (the “Borrower”), the banks and other financial
institutions (the “Banks”) and issuers of letters of credit with a Letter of
Credit Commitment set forth on Schedule 1 hereto (“Initial Issuing Banks”)
listed on Schedule 1 hereto, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A.
and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as co-syndication agents, BARCLAYS
BANK PLC, BNP PARIBAS, HSBC BANK USA, NATIONAL ASSOCIATION, KEYBANK NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA, U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
documentation agents, CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date
hereof), JPMORGAN CHASE BANK, N.A. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as joint lead arrangers and joint bookrunners, and CITIBANK, N.A. (“Citibank”),
as administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

PRELIMINARY STATEMENT. The Borrower, the lenders parties thereto and Citibank,
as paying agent, are parties to a $1,000,000,000 Amended and Restated Credit
Agreement, dated as of June 7, 2013 (as amended to date, the “Existing Credit
Agreement”). Subject to the satisfaction of the conditions set forth in
Section 3.01, the Borrower, the parties hereto and Citibank, as Agent, desire to
amend and restate the Existing Credit Agreement as herein set forth.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or, in each case in which “Affiliate” is used in relation to the
Borrower, is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote, in each case in which “Affiliate” is used in
relation to the Borrower, 10% or more of the Voting Stock or, in each case in
which “Affiliate” is used in relation to a Lender or the

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

Agent, a majority of the Voting Stock of such Person or to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date for each of Base Rate Advances and
Eurocurrency Rate Advances, a percentage per annum determined by reference to
the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
Base Rate Advances   Applicable Margin for
Eurocurrency Rate
Advances

Level 1

A/A2 or better

   0.000%   0.795%

Level 2

A-/A3

   0.000%   0.900%

Level 3

BBB+/Baa1

   0.125%   1.000%

Level 4

BBB/Baa2

   0.250%   1.100%

Level 5

Lower than Level 4

   0.500%   1.300%

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Percentage

Level 1

A/A2 or better

   0.080%

Level 2

A-/A3

   0.100%

Level 3

BBB+/Baa1

   0.125%

Level 4

BBB/Baa2

   0.150%

Level 5

Lower than Level 4

   0.200%

 

2

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of each party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(c).

“Assumption Agreement” has the meaning specified in Section 2.18(c).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” has the meaning specified in Section 8.17.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

(b)     1⁄2 of one percent per annum above the Federal Funds Rate; and

(c)    the ICE Benchmark Administration Limited Settlement Rate (or the
successor thereto if ICE Benchmark Administration Limited is no longer making
such rates available) applicable to Dollars for a period of one month (“One
Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for
any day shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, in the same currency and for the same tenor made by each of the Lenders
pursuant to Section 2.01.

 

3

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, and,
in respect of Advances denominated in Euros, €10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, and, in
respect of Advances denominated in Euros, €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET2) System (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Agent to be a suitable replacement) is open for the settlement
of payments in Euro).

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and each Issuing Bank (and “Cash Collateralization”
has a corresponding meaning).

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

“Consenting Lender” has the meaning specified in Section 2.18(b).

“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.

“Consolidated Cash Flow” means, for any period, the sum of (a) the amount set
forth as “Net Cash Provided by Operating Activities” (or a comparable term) in
the Consolidated statements of cash flows of the Borrower and its Subsidiaries
for such period plus (b) Consolidated Interest Expense for such period.

“Consolidated Interest Expense” means, for any period, the sum of interest
payable on, and amortization of debt discount in respect of, all Debt of the
Borrower and its Subsidiaries during such period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or

 

4

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

services (other than trade payables not overdue incurred in the ordinary course
of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all obligations of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
non-contingent obligations of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (3) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (4) otherwise to assure a creditor against loss, and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing, non-contingent right to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Debt for Borrowed Money” means Debt of the types described in clauses
(a) though (f) of the definition of “Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.20(d), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which a Bail-In Action or a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company;
provided that a Lender Insolvency Event shall not be deemed to occur with
respect to a

 

5

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

Lender or its Parent Company solely as a result of the acquisition
or maintenance of an ownership interest in such Lender or Parent Company by a
governmental authority or instrumentality thereof where such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent (or if the
Agent is subject of any events described in clause (v) of the immediately
preceding sentence, by the Borrower or the Required Lenders) that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.20(d)) upon notification of such
determination by the Agent (or the Required Lenders or the Borrower, as the case
may be) to the Borrower, the Issuing Banks and the Lenders.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office, branch or Affiliate
of such Lender as such Lender may from time to time specify in writing to the
Borrower and the Agent.

“EEA Financial Institution” has the meaning specified in Section 8.17.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent” means, on any date of determination thereof, in Dollars of any
Committed Currency or in any Committed Currency of Dollars on such date, the
spot rate of exchange that appears at 11:00 A.M. (London time), on the display
page applicable to the relevant currency on

 

6

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

the Oanda website on such date; provided that if there shall at any time no
longer exist such a page on such website, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days (unless the 30-day notice requirement with respect to such event has
been waived by the PBGC); (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; or (g) a determination is made that any Plan
is in “at risk” status (within the meaning of Section 303 of ERISA); or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan; provided, however, that no event
described in (c), (d) or (e) shall be an ERISA Event if no later than 10 days
prior to such event the Borrower has provided the Agent with the information
that would be required to be furnished to the PBGC pursuant to
Section 4041(b)(2)(A) of ERISA and such information demonstrates to the
reasonable satisfaction of the Agent that if the relevant Plan were terminated
as of the date of such event such termination would be eligible to be treated as
a standard termination under Section 4041(b) of ERISA.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office, branch or Affiliate
of such Lender as such Lender may from time to time specify in writing to the
Borrower and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

7

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum (not less than 0.0%) obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period; provided that, if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.18(b).

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

8

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement; and provided, further, that no
call-spread transaction in connection with the issuance of any convertible
securities shall be a Hedge Agreement.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Information” has the meaning specified in Section 8.08.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) (or, in the case of a Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, 4:00 P.M.
(London time)) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:

(a)    the Borrower may not select any Interest Period that ends after the
earliest Termination Date then in effect for any Lender;

(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

9

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(c)    in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having duration of twelve months unless, by 2:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of twelve months;

(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as the Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.03 that have not been funded by the Lenders and, in the case of
any Letters of Credit denominated in any Committed Currency, shall be the
Equivalent in Dollars of such amount, determined as of the third Business Day
prior to such date.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

10

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is, other than solely via an Undisclosed Administration, the subject of
a bankruptcy, insolvency, liquidation or similar proceeding or reorganization,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment.

“Lenders” means the Banks, each Issuing Bank, each Assuming Lender that shall
become a party hereto pursuant to Section 2.18 or 2.19 and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to the Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if the Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $100,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrower to
perform its obligations under this Agreement or any Note.

“Material Subsidiary” of the Borrower means, at any time, any Subsidiary of the
Borrower having (a) assets with a value of not less than 2% of the total value
of the assets of the Borrower and its Subsidiaries, taken as a whole or
(b) Consolidated revenues not less than 2% of the Consolidated revenues of the
Borrower and its Subsidiaries, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

11

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.18(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares (or equivalent evidence
of beneficial and economic ownership) of such Lender.

“Participant” has the meaning specified in Section 8.07(d).

“Participant Register” has the meaning specified in Section 8.07(d).

“Patriot Act” has the meaning specified in Section 8.15.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means (a) such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and which have not been stayed within 30 days from the entry thereof: (i) Liens
for taxes, assessments and governmental charges or levies to the extent not yet
due and payable or not required to be paid under Section 5.01(b); and
(ii) pledges or deposits to secure obligations under workers’ compensation laws,
unemployment insurance, social security or other laws or similar legislation or
to secure public or statutory obligations; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days (and, if overdue by more
than 30 days, are being contested in good faith and by proper

 

12

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

proceedings and as to which appropriate reserves are being maintained) as to
which no enforcement, collection, execution, levy or foreclosure proceeding
shall have been concluded in favor of the secured party, (c) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes and (d) judgment liens in
respect of judgments that do not constitute an Event of Default under
Section 6.01(f).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating unless such ratings differ by two or more levels,
in which case the applicable level will be deemed to be one level below the
higher of such levels; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

“Register” has the meaning specified in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed over 50% of the then aggregate
unpaid principal amount (based on the Equivalent in Dollars at such time) of the
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments.

 

13

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or, if such Lender has entered into one or
more Assignment and Assumptions, set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(c) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05 or increased pursuant to Sections 2.18(c) or 2.19.

“S&P” means S&P Global Ratings, a Standard and Poor’s Financial Services LLC
business.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (currently
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government,
including the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union, or any European Union member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned 50% or more, or controlled, by
any such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subordinated Debt” means Debt that is subordinated by its terms in right of
payment to amounts owing under this Agreement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the earlier of (a) June 27, 2022, subject to the
extension thereof pursuant to Section 2.18 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

 

14

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

“Type” refers to the distinction between Base Rate Advances and Eurocurrency
Rate Advances.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under the laws of the country where such Lender is subject to home jurisdiction
supervision if, and only for so long as, applicable law prohibits such
appointment from being publicly disclosed and provided that such appointment
shall not result in or provide such Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such supervisory authority
or regulator) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro Rata
Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

SECTION 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”). If at any time any change in
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in generally accepted accounting
principles (subject to the approval of the Borrower and the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP and (ii) the Borrower shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in generally accepted accounting principles.

 

15

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01    The Advances and Letters of Credit. (a) Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Lender’s Unused Commitment at
such time. Each Borrowing shall be in an amount not less than the Borrowing
Minimum or the Borrowing Multiple in excess thereof and shall consist of
Advances of the same Type and in the same currency made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).

(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
denominated in Dollars for the account of the Borrower from time to time on any
Business Day during the period from the Effective Date until 30 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) each Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than 10 Business Days
before the Termination Date. Within the limits referred to above, the Borrower
may request the issuance of Letters of Credit under this Section 2.01(b), repay
any Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).

SECTION 2.02    Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Advance. Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Borrowing, in the case of a Borrowing consisting of Advances denominated in
Dollars, and before 11:00 A.M. (London time) on the date of such Borrowing, in
the case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
any Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Section 3.02, the Agent will make such funds available to the Borrower in same
day funds on the date of such Borrowing at the Agent’s address referred to in
Section 8.02 or at the applicable Payment Office, as the case may be.

 

16

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances for the requested
currency shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03    Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a)Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or telecopier, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (x) one year after the issuance thereof (provided that any
such Letter of Credit may provide for renewal thereof for

 

17

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

additional periods (which shall in no event extend past the date in clause
(y) hereof)) and (y) 10 Business Days prior to the earliest Termination Date),
(D) name and address of the beneficiary of such Letter of Credit and (E) form of
such Letter of Credit, and shall be accompanied by such customary application
and agreement for letter of credit as such Issuing Bank may specify to the
Borrower for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
unless it has received written notice from any Lender, the Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article III shall not be satisfied, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, subject to
Section 2.19(e), such Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit. The Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, such Lender’s Pro Rata Share of each drawing made
under a Letter of Credit funded by such Issuing Bank and not reimbursed by the
Borrower on the date made, or of any reimbursement payment required to be
refunded to the Borrower for any reason. To the extent of its Revolving Credit
Commitment, each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the aggregate Revolving Credit Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(c)    Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which shall be a
Base Rate Advance, in the amount of such draft. Each Issuing Bank shall give
prompt notice (and such Issuing Bank will use its commercially reasonable
efforts to deliver such notice within one Business Day) of each drawing under
any Letter of Credit issued by it to the Borrower and the Agent. Upon written
demand by such Issuing Bank, with a copy of such demand to the Agent, subject to
Section 2.19(e), each Lender shall pay to the Agent such Lender’s Pro Rata Share
of such outstanding Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Issuing Bank, by
deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Advance to be funded by such
Lender. Promptly after receipt thereof, the Agent shall transfer such funds to
such Issuing Bank. Each Lender agrees to fund its Pro Rata Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the

 

18

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

date such amount is paid to the Agent, at the Federal Funds Rate for its account
or the account of such Issuing Bank, as applicable. If such Lender shall pay to
the Agent such amount for the account of any such Issuing Bank on any Business
Day, such amount so paid in respect of principal shall constitute an Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.

(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the previous week and drawings during such week under all Letters of
Credit issued by such Issuing Bank, (B) to each Lender on the first Business Day
of each month a written report summarizing issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit issued by such Issuing
Bank and (C) to the Agent and each Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

(e)    Failure to Make Advances. The failure of any Lender to make the Advance
to be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04    Fees. (a)Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the date hereof in the case of each
Bank and from the effective date specified in the Assumption Agreement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the first day of each
January, April, July and October, commencing July 1, 2017, and on the
Termination Date, and after the Termination Date payable upon demand until all
amounts due and payable under this Agreement have been paid in full in cash and
either all Letters of Credit have been terminated or the Borrower shall
otherwise have complied with the provisions of Section 6.02, provided that after
the Revolving Credit Commitments have been terminated, the facility fee will be
calculated on the aggregate balance of amounts outstanding under this Agreement
plus the amounts of any outstanding Letters of Credit; and provided further that
no Defaulting Lender shall be entitled to receive any facility fee except in
respect of its outstanding Advances for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)    Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Lender a commission (the “Letter of Credit Fees”) on such
Lender’s Pro Rata Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurocurrency Rate Advances in effect from time to time,
payable in arrears quarterly on the first day of each January, April, July and
October, commencing July 1, 2017, and on the Termination Date, and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default under Section 6.01(a) or if the Letter of Credit Fees are not paid when
due (but in any case such increase in the Applicable Margin shall not exceed 2%
per annum) if the Borrower is required to pay Default Interest pursuant to
Section 2.07(b); provided, further, that (i) to the extent that all or a portion
of the Fronting Exposure in respect of any Defaulting Lender is reallocated to
the Non-Defaulting

 

19

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

Lenders pursuant to Section 2.20(a), such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Credit Commitments, and (ii) to the extent that all or any
portion of such Fronting Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the respective Issuing Banks
ratably according to the outstanding Letters of Credit issued by each Issuing
Bank, provided that such payments to the Issuing Banks shall accrue only to the
extent that such Letters of Credit have not been Cash Collateralized.

 

  (ii) The Borrower shall pay to each Issuing Bank for its own account such fees
as may from time to time be agreed in writing between the Borrower and such
Issuing Bank.

(c)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed in writing between the Borrower and
the Agent.

SECTION 2.05    Optional Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the
respective Unused Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided, further, that the
Borrower may terminate in whole the Unused Commitment of any Defaulting Lender
upon notice to the Agent and such Defaulting Lender.

SECTION 2.06    Repayment of Advances. (a) The Borrower shall repay to the Agent
on each Termination Date, for the ratable account of the Lenders whose
Commitments terminate on such date, the aggregate principal amount of the
Advances owed to such Lenders then outstanding.

(b)    The obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument, in each case, relating
to any Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Borrower might have or might acquire as a
result of the payment by any Lender of any draft or the reimbursement by the
Borrower thereof):

 

  (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

  (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

 

  (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

20

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

  (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

  (v) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

  (vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

 

  (vii) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.07    Interest on Advances. (a)Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

  (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each January, April, July
and October during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

  (ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per

 

21

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

annum equal at all times to 2% per annum above the rate per annum required to be
paid on Base Rate Advances pursuant to clause (a)(i) above; provided, however,
that following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

SECTION 2.08    Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b)    If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, (1) if such Eurocurrency Rate Advances are denominated in
Dollars, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.

(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances.

(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advances are denominated in Dollars, be Converted into Base
Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, be exchanged for an Equivalent amount of Dollars and be
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

(f)    If Reuters Screen LIBOR01 Page is unavailable,

 

22

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

  (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

 

  (ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

 

  (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10    Prepayments of Advances. (a)Optional. The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part without premium or penalty, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of not less than the Borrowing Minimum or a Borrowing Multiple
in excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).

(b)    Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the Available Amount of Letters of Credit
then outstanding plus (B) the Equivalent in Dollars (determined on the third
Business Day prior to such interest payment date) of the aggregate principal
amount of all Advances denominated in Committed Currencies then outstanding
exceeds 102% of the aggregate Revolving Credit Commitments of the Lenders on
such date, the Borrower shall, as soon as practicable and in any event within
two Business Days after receipt of such notice, subject to the proviso to this
sentence set forth below, prepay

 

23

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

the outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the earliest to occur of
the last day of the Interest Period of the outstanding Eurocurrency Rate
Advances, in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders, and shall provide prompt
notice to the Borrower of any such notice of required prepayment received by it
from any Lender.

(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

SECTION 2.11    Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation after the
date hereof or (ii) the compliance with any guideline or European Union or
similar monetary or multinational authority (whether or not having the force of
law) promulgated after the date hereof, there shall be any increase in the cost
to any Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Advances or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof and
(iii) FATCA), then the Borrower shall from time to time, within five Business
Days after demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. A certificate as to the amount of such increased cost, submitted to the
Borrower and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) promulgated after the Effective Date
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, within five Business Days after demand by such Lender (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender

 

24

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

(d)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority ) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

SECTION 2.12    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, (i) if such Eurocurrency Rate Advance is denominated in Dollars,
be Converted into a Base Rate Advance and (ii) if such Eurocurrency Rate Advance
is denominated in any Committed Currency, be exchanged into an Equivalent amount
of Dollars and be Converted into a Base Rate Advance and (b) the obligation of
the Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurocurrency Lending
Office if the making of such a designation would allow such Lender or its
Eurocurrency Lending Office to continue to perform its obligations to make
Eurocurrency Rate Advances or to continue to fund or maintain Eurocurrency Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.13    Payments and Computations. (a) The Borrower shall make each
payment hereunder (other than with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set- off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. The Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, irrespective of any
right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by

 

25

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of an extension of the Termination Date pursuant to
Section 2.18 or a Commitment Increase pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c)    All computations of interest based on the Base Rate determined by
reference to Citibank’s base rate shall be made by the Agent on the basis of a
year of 365 or 366 days, as the case may be, all computations of interest based
on the Eurocurrency Rate or the Federal Funds Rate and of fees and Letter of
Credit commissions shall be made by the Agent on the basis of a year of 360 days
(or, in each case of Advances denominated in Sterling, on the basis of 365
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

 

26

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(f)    To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency to the extent necessary to enable the Agent
to distribute such funds in accordance with the terms of this Section 2.13;
provided that the Borrower and each of the Lenders hereby agree that the Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrower or such Lender as a result of any conversion or exchange of currencies
affected pursuant to this Section 2.13(f) or as a result of the failure of the
Agent to effect any such conversion or exchange; and provided further that the
Borrower agrees to indemnify the Agent and each Lender, and hold the Agent and
each Lender harmless, for any and all losses, costs and expenses incurred by the
Agent or any Lender for any conversion or exchange of currencies (or the failure
to convert or exchange any currencies) in accordance with this Section 2.13(f).

SECTION 2.14    Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Agent, taxes imposed
on its overall net income (including backup withholding taxes), and franchise
taxes and branch profits taxes imposed on it, (x) by the jurisdiction under the
laws of which such Lender or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income (including backup withholding taxes), and franchise taxes
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof or (y) as the result of any other present or
former connection between the Lender or Agent and the jurisdiction imposing such
Tax (other than a connection arising from such Lender or Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, the Notes or any other
document, or sold or assigned an interest in this Agreement, the Notes or any
other document and (ii) any United States withholding tax imposed under FATCA
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b)    In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c)    The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of

 

27

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

any kind imposed or asserted by any jurisdiction on amounts payable under this
Section 2.14) imposed on or paid by such Lender or the Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender or the Agent (as the case may be) makes written
demand therefor.

(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e)    (i) Any Lender that is a United States person shall deliver to the
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of Internal
Revenue Service (“IRS”) Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;

 

  (ii) Each Foreign Lender, on or prior to the date of its execution and
delivery of this Agreement in the case of each Bank and on the date of the
Assumption Agreement or the Assignment and Assumption pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter (but only so long as such Lender remains lawfully able to do so) as
reasonably requested in writing by the Borrower, shall provide each of the Agent
and the Borrower with two originals of whichever of the following is applicable,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes:

(A)    IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty;

(B)    IRS Form W-8ECI:

(C)    to the extent a Foreign Lender is not the beneficial owner of payments
received pursuant to this Agreement or the Notes, IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable;

(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code (1) a
certificate to the effect that the Lender is not (a) a “bank” within the meaning
of section 881(c)(3)(A) of the Internal Revenue Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Internal Revenue Code, or (c) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Internal Revenue Code and (ii) IRS Form W-8BEN; or

 

28

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, together
with such supplementary documentation as may be prescribe by applicable law to
permit the Borrower or Agent to determine the withholding or deduction required
to be made.

If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such form;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date but only to the extent that the United States
withholding tax rate applicable with respect to the Lender assignee does not
exceed the rate applicable to the Lender assignor with respect to interest paid
at the date of such Assignment and Assumption. If any form or document referred
to in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-9, W-8BEN, W-8ECI or W-8IMY (or
in the case of a Lender assignee, other than the information required on such
Internal Revenue Service forms or successor forms on the date of the Assignment
and Assumption pursuant to which such Lender assignee became a party to this
Agreement), that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.

 

  (iii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower, at the time or times prescribed by law and
at such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 2.14(e)(iii) FATCA shall include amendments made to
FATCA after the date of this Agreement.

(f)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 2.14(a) or
(c)

 

29

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form, certificate or other document required hereunder, the
Borrower shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h)    Each Lender (and the Agent with respect to payments to the Agent for its
own account) agrees that (i) it will take all reasonable actions by all usual
means to maintain all exemptions, if any, available to it from the United States
withholding taxes (whether available by treaty, existing administrative waiver,
by virtue of the location of any Lender’s applicable Lending Office or
otherwise) and (ii) it will otherwise reasonably cooperate with the Borrower to
minimize amounts payable by the Borrower under this Section 2.14; provided,
however, that each Lender and the Agent shall not be obligated by reason of this
subsection (h) to disclose any information regarding its tax affairs or tax
computations or to reorder its tax or other affairs or tax or other planning.

(i)    If any Lender determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Borrower pursuant to subsection (a) or (c) above in
respect of payments under the Credit Agreement or the Notes, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.14 exceeding the amount needed to make such
Lender whole, such Lender shall pay to the Borrower, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out-of-pocket expenses in securing such refund, deduction
or credit; provided that nothing in this clause (i) shall require any Lender to
make available its tax returns or any other information relating to its taxes
that it deems confidential. Notwithstanding anything to the contrary in this
paragraph (i), in no event will the Agent or any Lender be required to pay any
amount to the Borrower pursuant to this paragraph (i) the payment of which would
place the Agent or such Lender in a less favorable net after-Tax position than
the Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund, deduction or credit had never
been paid.

SECTION 2.15    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that

 

30

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

any Lender so purchasing a participation from another Lender pursuant to this
Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.16    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

(b)    The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17    Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely for general corporate purposes of the Borrower and its
Subsidiaries.

SECTION 2.18    Extension of Termination Date. (a) At least 30 days but not more
than 90 days prior to each anniversary of the Effective Date, the Borrower, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration. The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not later than 25 days prior to such anniversary
date, notify the Borrower and the Agent in writing as to whether such Lender
will consent to such extension. If any Lender shall fail to notify the Agent and
the Borrower in writing of its consent to any such request for extension of the
Termination Date at least 25 days prior to such anniversary date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Agent shall promptly (but in any event not later than 20 days prior to such
anniversary date) notify the Borrower of the decision of the Lenders pursuant to
this Section 2.18 regarding the Borrower’s request for an extension of the
Termination Date.

(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.18, the Termination Date in effect at such
time shall, effective as

 

31

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

at the applicable anniversary date or such other date as the Borrower may
specify to the Agent (each, an “Extension Date”), be extended for one year;
provided that on each Extension Date the applicable conditions set forth in
Section 3.02 shall be satisfied. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.18, the Termination Date in effect at such time shall, effective as at
such Extension Date and subject to subsection (d) of this Section 2.18, be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”).
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.18 and the Revolving Credit Commitment of such Lender
is not assumed in accordance with subsection (c) of this Section 2.18 on or
prior to the applicable Extension Date, the Revolving Credit Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.18, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees (an “Assuming Lender”) to assume,
effective as of the applicable Extension Date, any Non-Consenting Lender’s
Revolving Credit Commitment and all of the obligations of such Non-Consenting
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Non-Consenting Lender; provided, however, that the
amount of the Revolving Credit Commitment of any such Assuming Lender as a
result of such substitution shall in no event be less than $5,000,000 unless the
amount of the Revolving Credit Commitment of such Non-Consenting Lender is less
than $5,000,000, in which case such Assuming Lender shall assume all of such
lesser amount; and provided further that:

 

  (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

 

  (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

  (iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an agreement (an
“Assumption Agreement”) in form and substance satisfactory to the Borrower and
the Agent, duly executed by such Assuming Lender,

 

32

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

such Non-Consenting Lender, the Borrower and the Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Agent as to the increase in the amount of its Revolving Credit
Commitment and (C) each Non-Consenting Lender being replaced pursuant to this
Section 2.18 shall have delivered to the Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the applicable Extension Date, will
be substituted for such Non-Consenting Lender under this Agreement and shall be
a Lender for all purposes of this Agreement, without any further acknowledgment
by or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.18) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the applicable Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction of the
applicable conditions in Section 3.02, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.18, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following an Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

SECTION 2.19    Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than (x) three times in the first year after
the Effective Date and (y) once in any following 12 month period prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $25,000,000 or an integral multiple
thereof, or such lesser amount as the Agent may agree, or in the case of an
increase within the first six months after the Effective Date, by an amount of
$5,000,000 or an integral multiple of $500,000 in excess thereof (each a
“Commitment Increase”), to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$1,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.02 shall be satisfied.

(b)    The Agent shall promptly notify the Lenders of a request by the Borrower
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
Any Lender that fails to respond to a request for Commitment Increase by the
Commitment Date shall be deemed to have declined such request. If the Lenders
notify the Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent. Notwithstanding the foregoing,
for each Commitment Increase occurring after the Effective Date pursuant to
clause (x) of

 

33

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

Section 2.19(a), the Borrower may identify those Persons to which such
Commitment Increase will be available and (x) notwithstanding anything to the
contrary in the definition of Eligible Assignee, the Agent shall have no right
to approve whether such Persons become Assuming Lenders in accordance with
clause (c) below and (y) notwithstanding anything to the contrary in this clause
(b), the Lenders shall not be able to participate in any such Commitment
Increase available to Persons proposed by the Borrower.

(c)    Promptly following each Commitment Date, the Agent shall notify the
Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
as Assuming Lenders to participate in any portion of the requested Commitment
Increase that has not been committed to by the Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $5,000,000 or an integral multiple of $500,000
in excess thereof.

(d)    On each Increase Date, each Assuming Lender shall become a Lender party
to this Agreement as of such Increase Date and the Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount (or by the amount allocated to such Lender pursuant to the last sentence
of Section 2.19(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

 

  (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit D hereto;

 

  (ii) an Assumption Agreement from each Assuming Lender, if any, duly executed
by such Assuming Lender, the Agent and the Borrower; and

 

  (iii) confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

(e)    On the Increase Date, if any Advances are then outstanding, the Borrower
shall borrow from all or certain of the Lenders and/or (subject to compliance by
the Borrower with Section 8.04(c)) prepay Advances of all or certain of the
Lenders such that, after giving effect thereto, the Advances (including, without
limitation, the Types, currencies and Interest Periods thereof) shall be held by
the Lenders (including for such purposes the Increasing Lenders and the Assuming
Lenders) ratably in accordance with their respective Commitments. On and after
each Increase Date, the Pro Rata Share of each Lender’s participation in Letters
of Credit and Advances from draws under Letters of Credit shall be calculated
after giving effect to each such Commitment Increase.

 

34

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.20    Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply:

(i)    unless a Default has occurred and is continuing, such Defaulting Lenders’
Pro Rata Share of the L/C Obligations will, subject to the limitation in the
first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitments; provided that
(A) the sum of each Non-Defaulting Lender’s aggregate principal amount of
Advances and allocated share of the L/C Obligations may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (B) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Obligations cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than three Business Days after demand by the Agent (at
the direction of an Issuing Bank), (A) Cash Collateralize the obligations of the
Borrower in respect of such L/C Obligations in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Obligations, or
(B) make other arrangements satisfactory to the Agent and each Issuing Bank, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender and (iii) any amount paid by the Borrower
or otherwise received by the Agent for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Agent in a segregated non-interest
bearing account until (subject to Section 2.20(d)) the termination of the
Revolving Credit Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to an Issuing Bank (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth as the Borrower may request (so long as no Event of Default exists), to
the funding of any Advance in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, sixth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, seventh to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, eighth to fund the
Cash Collateralization requirements specified in clause (ii) above, ninth, so
long as no Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and tenth
after the termination of the Revolving Credit Commitments and payment in full of
all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.20 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

35

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

In furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 3.02 in such amounts and in such times as may be required to
(i) reimburse an outstanding drawing under a Letter of Credit or (ii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit.

(b)    No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.20, performance by the Borrower of its obligations shall not be
excused or otherwise modified as a result of the operation of this Section 2.20.
The rights and remedies against a Defaulting Lender under this Section 2.20 are
in addition to any other rights and remedies which the Borrower, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.

(c)    No Defaulting Lender’s Advances or Revolving Credit Commitment shall be
included in determining whether the Required Lenders have taken or may take
action hereunder (including any consent to any amendment or waiver pursuant to
Section 8.01), and no waiver, amendment or modification requiring the consent of
each affected Lender pursuant to Section 8.01(e), (f) or (g) shall require the
consent of such Defaulting Lender unless such Defaulting Lender is affected
differently from other affected Lenders.

(d)    If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances and the L/C
Obligations to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.21    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.14, (c) any Lender is a Defaulting Lender or a Non-Consenting
Lender, or (d) any Lender does not approve any consent, waiver or amendment that
(i) requires the approval of all affected Lenders in accordance with the terms
of Section 8.01 and (ii) has been approved by the Required Lenders (a
“Non-Approving Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.07), all of its interests,
rights and obligations under this Agreement to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(1)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

 

36

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(2)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including any amounts under Section 8.04(c)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(3)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(4)    such assignment does not conflict with applicable law; and

(5)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01    Conditions Precedent to Effectiveness of Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:

(a)    There shall have occurred no Material Adverse Change since March 31,
2017, except as disclosed in public filings made with the Securities and
Exchange Commission prior to May 13, 2017 or delivered to the Lenders prior to
the date hereof.

(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect other than the matters
described in public filings made with the Securities and Exchange Commission
prior to May 13, 2017 or delivered to the Lenders prior to the date hereof (the
“Disclosed Litigation”) or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby, and there shall have been no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described in public filings
with the Securities and Exchange Commission prior to May 13, 2017 or delivered
to the Lenders prior to the date hereof.

(c)    Nothing shall have come to the attention of the Lenders during the course
of their due diligence investigation to lead them to believe that the
information provided to the Lenders prior to the Effective Date was or has
become misleading, incorrect or incomplete in any material respect; without
limiting the generality of the foregoing, the Lenders shall have been given such
access to the management, records, books of account, contracts and properties of
the Borrower and its Subsidiaries as they shall have reasonably requested.

 

37

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(d)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and be in effect, and no law or regulation shall be applicable in the
reasonable judgment of the Lenders that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.

(e)    The Borrower shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.

(f)    The Borrower shall have paid all accrued fees and reasonable expenses of
the Agent and the Lenders (including the accrued reasonable fees and expenses of
counsel to the Agent) to the extent, in the case of up-front and arrangement
fees, invoiced on or before the Effective Date and, in the case of all other
fees and expenses, invoiced at least two Business Days before the Effective
Date.

(g)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:

(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and

(ii)    No event has occurred and is continuing that constitutes a Default.

(h)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i)    From each party hereto either (A) a counterpart of this Agreement signed
on behalf of such party or (B) written evidence satisfactory to the Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(ii)    The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.

(iii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iv)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(v)    A favorable opinion of Kristen Prohl, Senior Vice President, Corporate
Law & Assistant Corporate Secretary of the Borrower, substantially in the form
of Exhibit D hereto and such other opinions or as to such other matters as the
Agent or any Lender through the Agent may reasonably request.

 

38

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(vi)    A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

(i)    Each Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the Patriot Act to the extent requested by such Lender at least five Business
Days prior to the Effective Date.

SECTION 3.02    Conditions Precedent to Each Borrowing, Letter of Credit
Issuance, Extension Date and Increase Date. The obligation of each Lender to
make an Advance on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue, amend or extend a Letter of Credit, each extension of
Revolving Credit Commitments pursuant to Section 2.18 and each increase of the
Commitments pursuant to Section 2.19 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, issuance, amendment or extension of a Letter of Credit, the
applicable Extension Date or the applicable Increase Date the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Issuance, request for amendment or extension of a Letter of
Credit, request for Commitment Extension, request for Commitment Increase and
the acceptance by the Borrower of the proceeds of such Borrowing or Letter of
Credit shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing, such issuance, such amendment or extension, such
Extension Date or such Increase Date such statements are true):

(a)    the representations and warranties contained in Section 4.01 (except in
the case of a Borrowing or the issuance, amendment or extension of a Letter of
Credit, the representation set forth in the last sentence of Section 4.01(e) and
in Section 4.01(f) (other than clause (ii) thereof)) are correct on and as of
such date, before and after giving effect to such Borrowing, such issuance,
amendment or extension of a Letter of Credit, such Extension Date or such
Increase Date and to the application of the proceeds therefrom, as though made
on and as of such date, and

(b)    no event has occurred and is continuing, or would result from such
Borrowing, such issuance, amendment or extension of a Letter of Credit, such
Extension Date or such Increase Date or from the application of the proceeds
therefrom, that constitutes a Default.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof unless such Issuing Bank is
reasonably satisfied that any exposure that would result therefrom is eliminated
or fully covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders or by Cash Collateralization or a combination thereof reasonably
satisfactory to such Issuing Bank.

SECTION 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

 

39

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is properly qualified
to do business and in good standing in, and where necessary to maintain its
rights and privileges has complied with the fictitious name statute of, every
jurisdiction where the failure to maintain such qualification, good standing or
compliance could reasonably be expected to have a Material Adverse Effect.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) law or any material agreement binding on
the Borrower or (iii) to the best of the Borrower’s knowledge, any other
agreement binding on the Borrower which, as to any agreement referred to in this
clause (iii), could be reasonably expected to have a Material Adverse Effect.

(c)    No authorization or approval or other action by, and no notice to or
filing with, (i) any governmental authority or regulatory body or (ii) any other
third party under any material agreement binding on the Borrower or (iii) to the
best of the Borrower’s knowledge, under any other agreement binding on the
Borrower, is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, other than those
authorizations or approvals or actions that have been obtained or notices or
filings that have been made or, in the case of any third party under an
agreement described in clause (iii), except to the extent that failure to obtain
such authorization or approval or action, or make such notice or filing could
not reasonably be expected to have a Material Adverse Effect.

(d)    This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e)    The Consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2017, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the fiscal year then ended, accompanied
by an opinion of KPMG LLP, independent public accountants, copies of which have
been furnished to each Lender, fairly present in all material respects, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
date and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied. Since March 31, 2017, there
has been no Material Adverse Change, except as disclosed in public filings made
with the Securities and Exchange Commission prior to May 13, 2017 or delivered
to the Lenders prior to the date hereof.

 

40

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(f)    There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note or of the consummation of the transactions
contemplated hereby, and there has been no material adverse change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of the
Disclosed Litigation from that described in public filings with the Securities
and Exchange Commission prior to May 13, 2017 or delivered to the Lenders prior
to the date hereof.

(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used in a manner that would violate, or
result in a violation of, such Regulation U.

(h)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(i)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

(j)    (i) As of the date of this Agreement, the funding target attainment
percentage, as defined in Section 303(d)(2) of ERISA, of each Plan exceeds 90%
and there has been no material adverse change in the funding status of any such
Plan since such date; and (ii) as of the last annual actuarial valuation date,
the funding target attainment percentage, as defined in Section 303(d)(2) of
ERISA, of each Plan with a funding shortfall, as defined in Section 303(c)(4) of
ERISA, in excess of $25,000,000 exceeds 90% and there has been no material
adverse change in the funding status of any such Plan since such date.

(k)    Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(l)    Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(m)    The Borrower and each of its Subsidiaries has good and marketable title
to its properties and assets (other than those properties and assets the loss of
which would not reasonably be expected to have a Material Adverse Effect) free
and clear of all Liens or rights of others, except for Liens permitted by
Section 5.02(a).

(n)    No information, schedule, exhibit or report furnished by the Borrower to
the Agent or to any Lender in connection with this Agreement, or in connection
with any Advance, contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

41

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(o)    The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with anti-money
laundering laws, Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and to the knowledge of
the Borrower its directors, employees and agents, are in compliance with
applicable anti-money laundering laws, Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower or any Subsidiary
or (b) to the knowledge of the Borrower, any of the Borrower’s or any
Subsidiary’s respective directors, officers or employees or any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

(p)    The Borrower is not an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:

(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws, except in such instances in which such law, rule,
regulation or order is being contested in good faith by appropriate proceedings
diligently conducted; and maintain in effect and enforce policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property; provided, however, that neither the Borrower nor any of
its Material Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained.

(c)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Material Subsidiary
operates; provided, however, that the Borrower and its Material Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Material Subsidiary operates and to the extent consistent with prudent
business practice.

(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Material Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Material Subsidiaries shall be required to preserve
any

 

42

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

right or franchise or, in the case of any Material Subsidiary, corporate
existence, if the Board of Directors of the Borrower or such Material Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Material Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Material Subsidiary or the Lenders.

(e)    Visitation Rights. At any reasonable time, from time to time during
normal business hours, and, in the absence of an Event of Default, no more than
once a year at the Borrower’s expense, upon reasonable advance notice, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Material Subsidiaries with any of their officers or directors and with their
independent certified public accountants; provided, however, that when an Event
of Default exists the Agent or any Lender (or any of their respective agents or
representatives) may do any of the foregoing at any time during normal business
hours and as often as may be desired.

(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Material Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(h)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of their Affiliates on terms that are fair and reasonable and substantially no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that this covenant shall not limit (i) transactions with officers or directors
of the Borrower to the extent that such transactions are consistent with past
practice, (ii) transactions among Subsidiaries of the Borrower or
(iii) transactions between the Borrower and any special purpose entity
established in connection with a securitization permitted under
Section 5.02(a)(viii).

(i)    Reporting Requirements. Furnish to the Lenders:

(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer or
treasurer of the Borrower as having been prepared in accordance with generally
accepted accounting principles and accompanied by a certificate of the chief
financial officer or treasurer of the Borrower as to compliance with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

 

43

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
reasonably acceptable to the Required Lenders by KPMG LLP or other independent
public accountants reasonably acceptable to the Required Lenders and a
certificate of the chief financial officer or treasurer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;

(iii)    as soon as possible and in any event within five Business Days after
the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer or treasurer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

(iv)    promptly after the sending or filing thereof, copies of all quarterly
and annual reports that the Borrower sends to its public securityholders
generally, and copies of all reports on Form 8-K and registration statements for
the public offering (other than pursuant to employee plans) of securities that
the Borrower or any Subsidiary files with the Securities and Exchange Commission
or any national securities exchange;

(v)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator of the type
described in Section 4.01(f); and

(vi)    such other information respecting the Borrower or any of its
Subsidiaries or any Plan or Multiemployer Plan as any Lender through the Agent
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(i)(iv) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the
following website: http://investor.ca.com/ or such other website designated by
the Borrower to the Agent and the Lenders in a written notice; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent).

 

44

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit shall
be outstanding, the Borrower will not:

(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:

(i)    Permitted Liens,

(ii)    purchase money Liens upon or in any real property (including, without
limitation, buildings and buildouts thereon) or equipment constructed, acquired
or held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price or cost of construction of such property or equipment
or to secure Debt incurred solely for the purpose of financing the acquisition
or construction of such property or equipment, or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired or constructed, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,

(iii)    the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business,

(vi)    Liens in favor of the United States of America or any other governmental
agencies or entities for amounts paid to the Borrower or any of its Subsidiaries
as progress payments under government contracts entered into by it,

(vii)    Liens on real property,

(viii)    Liens on accounts receivable (including, without limitation, license
receivables), or sales, conveyances, transfers or other dispositions of accounts
receivables (including, without limitation, license receivables) to secure Debt
for Borrowed Money in connection with or to the extent otherwise related to
securitization programs not in excess of $750,000,000 in the aggregate for all
such securitization programs of the Borrower and its Subsidiaries,

(ix)    other Liens securing Debt or other obligations or claims in an aggregate
principal amount not to exceed at any time outstanding an amount equal to 5% of
net tangible assets of the Borrower and it Subsidiaries taken as a whole,

 

45

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(x)    Liens on cash collateral provided under the terms of this Agreement

(xi)    Liens in favor of banks and other financial institutions, brokers and
dealers arising in the normal course of business in connection with the
acquisition and disposition of investments, cash management arrangements and
other customary treasury activities of the Borrower and its Subsidiaries, and

(xii)    the replacement, extension or renewal of any Lien permitted by
clause (iii), (iv) or (vii) above upon or in the same property or assets
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor other than
changes among Subsidiaries of the Borrower and changes from the Borrower to any
of its Subsidiaries) of the Debt secured thereby.

(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge or consolidate with or into or dispose of
assets to the Borrower so long as the Borrower is the surviving Person,
(iii) any Subsidiary of the Borrower formed for the purpose of acquiring any
other Person may merge or consolidate with or into such other Person and
(iv) any Subsidiary of the Borrower may merge or consolidate with or into, or
dispose of assets to, any other Person, provided, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

(c)    Accounting Changes. Make, or permit any of its Subsidiaries to make, any
change in accounting policies or reporting practices, except as required or
permitted by generally accepted accounting principles.

(d)    Change in Nature of Business. Make or cause to be made any material
change in the nature of the business carried on by the Borrower and its
Subsidiaries taken as a whole at the date hereof.

(e)    Use of Proceeds. Request any Borrowing or Letter of Credit, or use, or
permit its Subsidiaries or knowingly permit any of its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.03    Financial Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit shall
be outstanding, the Borrower will:

(a)    Leverage Ratio. Maintain, as of any date, a ratio of Consolidated Debt
for Borrowed Money of the Borrower and its Subsidiaries as of such date to
Consolidated Cash Flow of the Borrower and its Subsidiaries for the period of
four fiscal quarters ended on or immediately prior to such date of not greater
than 4.00 to 1.00.

 

46

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(b)    Interest Coverage Ratio. Maintain, as of any date, a ratio of
Consolidated Cash Flow of the Borrower and its Subsidiaries for the period of
four fiscal quarters ended on or immediately prior to such date to the sum of
interest payable on, and amortization of debt discount in respect of, all
Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries during
such period by the Borrower and its Subsidiaries of not less than 3.50 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or

(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the corporate existence of the
Borrower), (e), (h) or (i)(iii), 5.02 or 5.03, or (ii) the Borrower shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender; or

(d)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e)    The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the

 

47

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

(f)    Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against the Borrower or any of its Subsidiaries
and such judgment or order shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(g)    (i) Any Person or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of 40% or more of any outstanding class of capital stock of
the Borrower having ordinary voting power in the election of directors of the
Borrower (other than any Person or “group” which owns such amount of capital
stock on the date hereof); or (ii) during any period of up to 12 consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such 12-month period were directors of the Borrower shall
cease for any reason to constitute a majority of the board of directors of the
Borrower (except to the extent that individuals who at the beginning of such
12-month period were replaced by individuals (x) elected by a majority of the
remaining members of the board of directors of the Borrower or (y) nominated for
election by a majority of the remaining members of the board of directors of the
Borrower and thereafter elected as directors by the shareholders of the
Borrower); or

(h)    The Borrower or any of its ERISA Affiliates shall incur liability in
excess of $100,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
(pursuant to Section 301 of the Federal Bankruptcy Code or any successor
thereto) entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

48

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.02    Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding (but only to the extent such Available Amount has not
already been Cash Collateralized) or (b) make such other arrangements in respect
of the outstanding Letters of Credit as shall be acceptable to the Required
Lenders; provided, however, that in the event of an actual or deemed (pursuant
to Section 301 of the Federal Bankruptcy Code or any successor thereto) entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, an amount equal to the aggregate Available Amount of all outstanding
Letters of Credit shall be immediately due and payable to the Agent for the
account of the Lenders without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Collateral Account.
If at any time the Agent determines that any funds held in the L/C Cash
Collateral Account are subject to any right or claim of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law. After all such Letters of Credit
shall have expired or been fully drawn upon and all other obligations of the
Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such LC Cash Collateral Account shall be returned to the
Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders and the Issuing Banks, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers and obligations in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.

 

49

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.03    Exculpatory Provisions. (a) The Agent shall not have any duties
or obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b)    The Agent shall not be liable to any Lender or Issuing Bank for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 and Article VI), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent in writing by the Borrower or a
Lender.

(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

SECTION 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

50

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.05    Indemnification. (a) The Lenders agree to indemnify the Agent
(to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Revolving Credit Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b)    Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any such Issuing Bank in any way relating
to or arising out of this Agreement or any action taken or omitted by such
Issuing Bank hereunder or in connection herewith; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse any such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c)    For purposes of this Section 7.05, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders, (ii) their respective Pro Rata Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Commitments at such time; provided that the
aggregate principal amount of Advances owing to the Issuing Banks as a result of
drawings under Letters of Credit shall be considered to be owed to the Lenders
ratably in accordance with their respective Revolving Credit Commitments. The
failure of any Lender to reimburse the Agent or any such Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or Issuing Bank, as the case may be, for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any such Issuing Bank, as the case
may be, for such other Lender’s ratable share of such amount. Without prejudice
to the survival of any other agreement of any Lender hereunder, the agreement
and obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.

 

51

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.06    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

SECTION 7.07    Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders, the Issuing Banks and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (so long as no Event of Default shall
have occurred and be continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, with the consent of the Borrower (so long as no
Event of Default shall have occurred and be continuing), appoint a successor
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, and will, if requested
in writing by the Borrower, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Agent and, with
the consent of the Borrower (so long as no Event of Default shall have occurred
and be continuing), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any Cash
Collateral held by the Agent on behalf of the Lenders or the Issuing Banks
hereunder, the retiring or removed Agent shall continue to hold such Cash
Collateral until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

 

52

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(d)    Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Borrower and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to advance
or issue new, or extend existing, Letters of Credit where such advance, issuance
or extension is to occur on or after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of its duties and obligations hereunder and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

SECTION 7.08    Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder.

SECTION 7.09    Other Agents. Each Lender hereby acknowledges that no joint lead
arranger, bookrunner, syndication agent, documentation agent nor any other
Lender designated as any “Agent” (other than the Agent) on the signature pages
or the cover hereof has any liability hereunder other than in its capacity as a
Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Borrower and each Lender affected thereby,
do any of the following: (a) waive any of the conditions specified in
Section 3.01, (b) increase the Commitments of the Lenders (other than as
provided in Sections 2.18 or 2.19, provided that, any increase in the aggregate
Revolving Credit Commitments in excess of $1,500,000,000 will require the
consent of all of the Lenders), (c) reduce the principal of, or interest on, the
Advances or any fees or, to the extent then accrued, other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or, to the extent then accrued, other
amounts payable hereunder (other than as provided in Section 2.18), (e) change
the definition of “Required Lenders” or the percentage of the Revolving Credit
Commitments, the aggregate Available Amount of outstanding Letters of Credit or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) alter the manner in which payment or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders or (g) amend this Section 8.01; and provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks under this Agreement.

 

53

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.02    Notices, Etc. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i)    if to the Borrower, to it at One CA Plaza, Islandia, New York 11788-7000,
Attention of Treasurer (Facsimile No. (631) 342-5117; Telephone No. (631)
342-3887), with a copy (other than in the case of administrative notices) to
Attention: General Counsel (Facsimile No. (631) 342-6550; Telephone No. (631)
342-2655);

(ii)    if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 323-3188);

(iii)    if any Issuing Bank, to it at the address provided in writing to the
Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder;

(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

54

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)    Platform.

(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated herein which is distributed to the
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 8.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04    Costs and Expenses. (a) The Borrower agrees to pay reasonably
promptly after demand all reasonable costs and expenses of the Agent in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

(b)    The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of

 

55

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

any investigation, litigation or proceeding (or preparation of a defense in
connection therewith) relating to the Notes, this Agreement, the commitment
letters delivered in connection with this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower, to the extent permitted by applicable law, also
agrees not to assert any claim for special, indirect, consequential or punitive
damages against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances. No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the
transactions contemplated hereby, except to the extent such distribution is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have been effected by such Indemnified Party with gross negligence or willful
misconduct. This Section 8.04(b) shall not apply with respect to taxes other
than any taxes that represent losses, claims, damages, etc. arising from any
non-tax claim.

(c)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of the
maturity of the Advances pursuant to Section 6.01 or for any other reason, or by
an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a) or if the Borrower shall fail to prepay any
Eurocurrency Advance in accordance with any notice given under Section 2.10, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Borrower such excess.

(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination of this Agreement.

SECTION 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such

 

56

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

Lender or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and the Note held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.

SECTION 8.06    Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders (and any other attempted assignment or
transfer by the Borrower shall be null and void).

SECTION 8.07    Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

57

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of such Lender or an Approved Fund with respect of such
Lender (in each case, so long as such Lender is not a Defaulting Lender);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Facility if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender (in each case, so
long as such Lender is not a Defaulting Lender); and

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender

 

58

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 7.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Agent or any Issuing Bank, sell participations to
any Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.05 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the principal of, or
interest on, the Advances or any fees or other amounts due and payable
hereunder, or postpone any date fixed for any payment of

 

59

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

principal of, or interest on, the Advances or any fees or other amounts due and
payable hereunder that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.11 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender.

Each Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
other obligations hereunder) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103(e) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(h)    Each Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and
recordation fee of $3,500.

SECTION 8.08    Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such

 

60

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) is or becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower (unless the Person receiving such Information is receiving such
Information from a source in violation of a confidentiality agreement and such
violation is known to such Person). In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agent and the Lenders in connection with the
administration of this Agreement and the Commitments.

“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent, any Lender or any Issuing Bank on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 8.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 8.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 8.11    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

 

61

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 8.12    Jurisdiction, Etc. (a) Each of the parties hereto irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to such party
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.13    Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 8.14    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or

 

62

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by such Issuing Bank against presentation of documents that do not
strictly comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence as determined in a final, non-appealable judgment by a court
of competent jurisdiction. In furtherance and not in limitation of the
foregoing, such Issuing Bank may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

SECTION 8.15    Patriot Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower, to the extent commercially reasonable, shall
provide such information and take such actions as are reasonably requested by
the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.

SECTION 8.16    No Fiduciary Duties. The Borrower acknowledges that the Agent,
the Lenders and their respective Affiliates may have economic interest that
conflict with those of the Borrower and its Subsidiaries. The Borrower agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrower and its Affiliates, on
the one hand, and the Agent, the Issuing Banks, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Issuing Banks, the Lenders or their respective Affiliates and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

SECTION 8.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

63

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

As used in this Agreement, the following terms shall have the following
meanings:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

[Signature pages follow.]

 

64

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.18    Waiver of Jury Trial. Each party hereto hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or the Notes or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CA, INC. By  

          /s/ Mary Charmian Uy

  Name:   Mary Charmian Uy   Title:   Senior Vice President, Treasurer

CITIBANK, N.A.,

as Agent, Lender and Issuing Bank

By  

          /s/ Susan M. Olsen

  Name:   Susan M. Olsen   Title:   Vice President BANK OF AMERICA, N.A. By  

          /s/ Christopher Fallone

  Name:   Christopher Fallone   Title:   Associate JPMORGAN CHASE BANK, N.A. By
 

          /s/ Bruce S. Borden

  Name:   Bruce S. Borden   Title:   Executive Director THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. By  

          /s/ Matthew Antioco

  Name:   Matthew Antioco   Title:   Director

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By  

        /s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory BARCLAYS BANK PLC By  

        /s/ Christopher M. Aitkin

  Name:   Christopher M. Aitkin   Title:   Assistant Vice President BNP PARIBAS
By  

        /s/ Mary-Ann Wong

  Name:   Mary-Ann Wong   Title:   Vice President By  

        /s/ Liz Cheng

  Name:   Liz Cheng   Title:   Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By  

         /s/ Jonathan Yip

  Name:   Jonathan Yip   Title:   Vice President KEYBANK NATIONAL ASSOCIATION By
 

          /s/ Thomas A. Crandell

  Name:   Thomas A. Crandell   Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION By  

        /s/ Melinda DiBenedetto

  Name:   Melinda DiBenedetto   Title:   Vice President

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By  

      /s/ Diane Emanuel

  Name:   Diane Emanuel   Title:   Managing Director & Co-Head U.S. BANK
NATIONAL ASSOCIATION By  

        /s/ Christine L. Wagner

  Name:   Christine L. Wagner   Title:   Senior Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION By  

          /s/ David Mallett

  Name:   David Mallett   Title:   Managing Director BRANCH BANKING AND TRUST
COMPANY By  

          /s/ Jeff Skalka

  Name:   Jeff Skalka   Title:   Vice President DNB CAPITAL LLC By  

        /s/ Caroline Adams

  Name:   Caroline Adams   Title:   First Vice President By  

      /s/ Kristin Birkeland Sorensen

  Name:   Kristi Birkeland Sorensen   Title:   Senior Vice President, Head of
Corporate Banking

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH By  

          /s/ Pádraig Matthews

  Name:   Pádraig Matthews   Title:   Director By  

          /s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director STANDARD CHARTERED BANK By  

          /s/ Daniel Mattern

  Name:   Daniel Mattern   Title:   Associate Director SUNTRUST BANK By  

          /s/ Carlos Cruz

  Name:   Carlos Cruz   Title:   Vice President

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of Bank

   Revolving Credit
Commitment      Letter of Credit
Commitment  

Citibank, N.A.

   $ 98,750,000      $ 25,000,000  

Bank of America, N.A.

   $ 98,750,000      $ 25,000,000  

JPMorgan Chase Bank, N.A.

   $ 98,750,000      $ 25,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 49,375,000      $ 25,000,000  

Morgan Stanley Bank, N.A.

   $ 49,375,000        —    

Barclays Bank PLC

   $ 55,000,000        —    

BNP Paribas

   $ 55,000,000        —    

HSBC Bank USA, National Association

   $ 55,000,000        —    

KeyBank National Association

   $ 55,000,000        —    

PNC Bank, National Association

   $ 55,000,000     

The Bank of Nova Scotia

   $ 55,000,000        —    

U.S. Bank National Association

   $ 55,000,000        —    

Wells Fargo Bank, National Association

   $ 55,000,000        —    

Branch Banking and Trust Company

   $ 33,000,000     

DNB Capital LLC

   $ 33,000,000        —    

ING Bank N.V., Dublin Branch

   $ 33,000,000        —    

Standard Chartered Bank

   $ 33,000,000        —    

SunTrust Bank

   $ 33,000,000        —       

 

 

    

 

 

 

Total

   $ 1,000,000,000      $ 100,000,000     

 

 

    

 

 

 

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                Dated:             , 201                

FOR VALUE RECEIVED, the undersigned, CA, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                      (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date (each as defined in the Credit Agreement referred to below) the principal
sum of U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or,
if less, the aggregate principal amount of the Advances made by the Lender to
the Borrower pursuant to the Amended and Restated Credit Agreement dated as of
June 27, 2017 among the Borrower, the Lender and certain other lenders parties
thereto, and Citibank, N.A., as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on the Termination
Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

CA, INC. By  

 

  Title:  

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                        

 

2

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

   for the Lenders parties

   to the Credit Agreement

   referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications

Ladies and Gentlemen:

The undersigned, CA, Inc., refers to the Amended and Restated Credit Agreement,
dated as of June 27, 2017 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i)    The Business Day of the Proposed Borrowing is             , 201  .

(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii)    The aggregate amount of the Proposed Borrowing is $        ][for a
Borrowing in a Committed Currency, list currency and amount of Borrowing].

[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is                      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representation set forth in the last sentence of
Section 4.01(e) and in Section 4.01(f) (other than clause (ii) thereof) of the
Credit Agreement) are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 

Very truly yours, CA, INC. By                                        
                                                                 Title:

 

2

CA, Inc. Credit Agreement



--------------------------------------------------------------------------------

CUSIP Number:                     

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit included in
such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

11  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13  Select as appropriate.

14  Include bracketed language if there are either multiple Assignors or
multiple Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:                                         
                                                  
                                                                               
      [Assignor [is] [is not] a Defaulting Lender] 2.    Assignee[s]:   
                                                                               
                                              
                                                [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender] 3.    Borrower(s):    CA, Inc.
4.    Agent:    Citibank, N.A., as the agent under the Credit Agreement 5.   
Credit Agreement:    The $1,000,000,000 Amended and Restated Credit Agreement
dated as of June 27, 2017 among CA, Inc., the Lenders parties thereto, Citibank,
N.A., as Agent, and the other agents parties thereto 6.    Assigned Interest[s]:
  

 

Assignor[s]15

   Assignee[s]16      Facility
Assigned17      Aggregate Amount of
Commitment/Advances
for all Lenders18      Amount of
Commitment/Advances
Assigned18      Percentage
Assigned  of
Commitment/
Advances19     CUSIP
Number            $                   $                          %             $
                  $                          %             $                   $
                         %   

 

[7.    Trade Date:                         ]20

[Page break]

 

 

15  List each Assignor, as appropriate.

16  List each Assignee, as appropriate.

17  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)

18  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

19  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

20  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:              , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]21 [NAME OF ASSIGNOR] By:                                        
                                                        Title:   [NAME OF
ASSIGNOR] By:                                        
                                                        Title:   ASSIGNEE[S]22
[NAME OF ASSIGNEE] By:                                        
                                                        Title:   [NAME OF
ASSIGNEE] By:                                        
                                                        Title:  

 

21  Add additional signature blocks as needed.

22  Add additional signature blocks as needed.

 

-3-



--------------------------------------------------------------------------------

[Consented to and]23 Accepted:

CITIBANK, N.A., as

Agent

 

By:

 

                                                             
                       

  Title:

 

[Consented to:]24

[NAME OF RELEVANT PARTY]

By:

 

                                                             
                       

  Title:  

 

 

23  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

CA, Inc. Amended and Restated Credit Agreement dated as of June 27, 2017

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(k) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the



--------------------------------------------------------------------------------

Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

[INTENTIONALLY LEFT BLANK]

 

1